DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue ADS of 05-24-19 and Corrected ADS of 06-10-19
The domestic priority section fails to properly indicate that this application is a continuation reissue of 15/836,885, which is a reissue of 8,100,365; and is a reissue of 8,100,365. The prior application status is not pending, but rather Patented (i.e., please note that when the correct status 
Furthermore, it is noted that any continuation reissue application MUST have two entries in the “Domestic Benefit/National Stage Information” section.  In other words, a continuation reissue application must have one entry for which serial number the reissue application is a continuation of AND another entry for which serial number that the reissue application is a reissue of.  These are different serial numbers and that is why two entries are required.  In this case, the instant application (16/422,357) is a continuation of 15/836,885 AND is a reissue of 12/368,911.  The second entry is missing in the May 24, 2019 Application Data Sheet or ADS.
Finally, under the “Foreign Priority Information” section, the “15/836885” should be striked-through to remove it since there is no foreign priority.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “aircraft is configured to, based upon … perform an analysis, … whether a second action needs to be performed” in claim 21; “the aircraft is configured to, based upon the occupant … the second time,  activate … needs to be performed” in claim 21; “the aircraft is 
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure/algorithm described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid 
In independent claims 21, 28, 33, 40, 47, 50, 54, 55, 56, 63, 64 and 65, the “aircraft configured to” language requires a CPU or processor running an algorithm or software program. MPEP 2181 II B states  
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.

	While the term “aircraft” is structural it does not convey any or sufficiently specific structure for performing all of the claimed functions identified above. Applicant states on page 42 that instructions are not structure or placeholders for structure. Applicant also states on page 44 

Improper Reissue Amendment
The amendment filed 08-16-2021 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. 
	Examples of improper claim amendments include claims 28, 33, 40, 47, 50 and 54-56 which include brackets for text deletions relative to an earlier amendment; but since all of the claims are new with respect to the patent, the entirety of these claims should be underlined and should not include any bracketing whatsoever.


Reissue New Matter
Claims 33-53 and 56-68 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The original patent fails to provide an adequate written description of the invention of the 2nd instructions include the step of “forgoing increasing the altitude of the aircraft utilizing the autopilot regardless of the airspeed of the aircraft”. The specification states that upon pulling on the pull handle a 2nd time that the interface 540 immediately activates the deployment of the WABP regardless of whether the processor determines that one or more actions need to be performed before activation of the deployment of the parachute. However this is not the same as forgoing increasing the altitude. Forgoing (definition meaning to give up or do without) implies an action started ceases to be executed, or an action which would be executed fails to start, depending on whether the pull handle is pulled a 2nd time before the action of increasing the altitude of the aircraft using the autopilot ever commences. The patent only states that the 2nd instructions are executed (parachute is immediately deployed). It does not state anything with respect to the 1st instructions not commencing or not continuing. The flow charts in fig. 12 and 14-16 do not include a description of what happens when the st instruction loop is executed there does not appear to be any way to stop the loop unless the parachute is deployed because no other pre-activation actions are required. It appears that the 2nd pull of the pull handle starts the execution of the 2nd instructions so that both the 1st and 2nd instructions are executing at the same time.
The original patent disclosure also does not provide support for third machine-readable instructions that include the step of determining which one of (i) the 1st machine-readable instructions and (ii) the 2nd machine-readable instructions to execute based at least upon the occupant of the aircraft pulling on the pull-handle. 
The examiner sees no support for this determining step. The specification states that the intelligence override interface immediately activates deployment of the WABP, but it does not state that there is instructions for choosing between whether to execute the 1st instructions to perform pre-activation actions or to immediately deploy the WABP. Executing the 2nd instructions of immediately deploying the parachute is not disclosed as having any bearing on whether the 1st instructions (pre-activation actions) commence or continue. The 3rd instructions do not determine which one of the 1st or 2nd instructions is executed because the st one has already been executed. And even if the 1st pre-activation actions have not started before the pull handle is pulled the 2nd time, thus executing the 2nd instructions to immediately deploy the parachute, the 3rd instructions are not disclosed as disabling or rather preventing the 1st (pre-activation) instructions from being executed. In reality if the 3rd instructions are the ones that govern the deployment of the parachute upon pulling on the pull handle the 2nd time, then  there is no determination; whatever instructions cause the parachute deployment to occur are executed. It does not choose between which of the two instructions are executed, it just executes the 2nd instructions. Applicant cannot rely on how a POSITA would have been able to figure out how to do this. The “how” must be disclosed.

Original Patent
	The examiner notes that MPEP 1412.01, entitled “Reissue Claims Must Be for Same General Invention,” indicates, in pertinent part, that:
The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251. The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention. The proper test as to whether reissue claims are for the same invention as that original patent." In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) (quoting In re Rowand, 526 F.2d 558, 560, 187 USPQ 487, 489 (CCPA 1975)) (emphasis added); See also In re Mead, 581 F.2d 251, 256, 198 USPQ 412, 417 (CCPA 1978) ("Thus, in Rowand and similar cases, ‘intent to claim’ has little to do with ‘intent’ per se, but rather is analogous to the requirement of § 112, first paragraph, that the specification contain ‘a written description of the invention, and of the manner and process of making and using it.’").

The "original patent" requirement of 35 U.S.C. 251  must be understood in light of In re Amos, supra, where the Court of Appeals for the Federal Circuit stated:

We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was "not originally claimed, not an object of the original patent, and not depicted in the drawing," does not answer the essential inquiry under the "original patent" clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees. In short, the absence of an "intent," even if objectively 

953 F.2d at 618-19, 21 USPQ2d at 1275.

Similarly, the disclosure requirement in Amos must be understood in light of Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares Pharma, Inc., the court found the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares Pharma, Inc., 771 F.3d at 1359, 112 USPQ2d at 1868 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares Pharma, Inc., the court stated "[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissue patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251.

Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement.

Examiners should review the reissue application to determine if:

(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied;

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

Examiners should discuss any possible rejection under 35 U.S.C. 251  based on failure to meet the original patent requirement with their TQAS or SPRS.

The presence of the disclosure in the original patent should evidence that applicant intended to claim or 

The original patent specification would indicate an intent not to claim the subject matter of the claims presented in the reissue application in a situation analogous to the following:

The original patent specification discloses that composition X is not suitable (or not satisfactory) for molding an item because composition X fails to provide quick drying. The patent issues with claims directed only to composition Y. After the patent issues, it is found that composition X would be desirable for the molding in spite of the failure to provide quick drying, because of some other newly recognized benefit from composition X. The addition of a claim to composition X or a method of use thereof would not be permitted in a reissue application, because the original patent specification contained an explicit statement of intent not to claim composition X or a method of use thereof.

One should understand, however, that the mere failure to claim a disclosed embodiment in the original patent (absent an explicit statement in the original patent specification of unsuitability of the embodiment) would not be grounds for prohibiting a claim to that embodiment in the reissue.


Claim Rejections - 35 USC § 251
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

    	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, the disclosure does not contain support for the 2nd instructions include the step of “forgoing increasing the altitude of the aircraft utilizing the autopilot regardless of the airspeed of the aircraft”. The specification states that upon pulling on the pull handle a 2nd time that the interface 540 immediately activates the deployment of the WABP regardless of whether the processor determines that one or more actions need to be performed nd time before the action of increasing the altitude of the aircraft using the autopilot ever commences. The patent only states that the 2nd instructions are executed (parachute is immediately deployed). It does not state anything with respect to the 1st instructions not commencing or not continuing. The flow charts in fig. 12 and 14-16 do not include a description of what happens when the intelligence override is actuated. As disclosed, once the 1st instruction loop is executed there does not appear to be any way to stop the loop unless the parachute is deployed because no other pre-activation actions are required. It appears that the 2nd pull of the pull handle starts the execution of the 2nd instructions so that both the 1st and 2nd instructions are executing at the same time. The disclosure also does not contain support for third machine-readable instructions that include the step of determining which one of (i) the 1st machine-readable instructions and (ii) the 2nd machine-readable instructions to execute based at least upon the occupant of the aircraft pulling on the pull-handle. 
st instructions to perform pre-activation actions or to immediately deploy the WABP. Executing the instruction of immediately deploying the parachute is not disclosed as having any bearing on whether the 1st pre-activation actions commence or continue. The 3rd instructions do not determine which one of the 1st or 2nd instructions is executed because the 1st one has already been executed. And even if the 1st pre-activation actions have not started before the pull handle is pulled the 2nd time, thus executing the 2nd instructions to immediately deploy the parachute, the 3rd instructions are not disclosed as disabling the pre-activation instructions from being executed. In reality if the 3rd instructions are the ones that govern the deployment of the parachute upon pulling on the pull handle the 2nd time then  there is no determination, whatever instructions cause the parachute deployment to occur are executed.
The original disclosure does not support these limitations and does not clearly and unequivocally disclose the newly claimed invention as a 
     Therefore, claims 47-53 and 64-68 do not satisfy the “original patent” requirement.
     	Claims 33-53 and 56-68 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

 		    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33-53 and 56-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The original patent fails to provide an adequate written description of the invention of the 2nd instructions include the step of “forgoing increasing the altitude of the aircraft utilizing the autopilot regardless of the airspeed of the aircraft”. The specification states that upon pulling on the pull handle a 2nd time that the interface 540 immediately activates the deployment of the WABP regardless of whether the processor determines that one or more actions need to be performed before activation of the deployment of the parachute. However this is not the same as forgoing increasing the altitude. Forgoing (definition meaning to give up or do without) implies an action started ceases to be executed, or an action which would be executed fails to start, depending on whether the pull handle is pulled a 2nd time before the action of increasing the altitude of the aircraft using the autopilot ever commences. The patent only states that the 2nd instructions are executed (parachute is immediately deployed). It does not state anything with respect to the 1st instructions not commencing or not continuing. The flow charts in fig. 12 and 14-16 do not include a description of what happens when the intelligence override is actuated. As disclosed, once the 1st instruction loop is executed there does not appear to be any way to stop the loop unless nd pull of the pull handle starts the execution of the 2nd instructions so that both the 1st and 2nd instructions are executing at the same time.
The disclosure also does not contain support for third machine-readable instructions that include the step of determining which one of (i) the 1st machine-readable instructions and (ii) the 2nd machine-readable instructions to execute based at least upon the occupant of the aircraft pulling on the pull-handle. 
The examiner sees no support for this determining step. The specification states that the intelligence override interface immediately activates deployment of the WABP, but it does not state that there is instructions for essentially choosing between whether to execute the 1st instructions to perform pre-activation actions or to immediately deploy the WABP. Executing the instruction of immediately deploying the parachute is not disclosed as having any bearing on whether the 1st pre-activation actions commence or continue. The 3rd instructions do not determine which one of the 1st or 2nd instructions is executed because the 1st one has already been executed; and even if the 1st pre-activation actions have not started before the pull handle is pulled the 2nd time, thus executing the 2nd rd instructions are not disclosed as disabling the pre-activation instructions from being executed. In reality if the 3rd instructions are the ones that govern the deployment of the parachute upon pulling on the pull handle the 2nd time then  there is no determination, whatever instructions cause the parachute deployment to occur are executed. Applicant cannot rely on how a POSITA would have been able to figure out how to do this. The “how” must be disclosed.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 21, 28, 33, 40, 47, 50, 54-56 and 63-65, it is unclear what structure of the aircraft allows it to perform the receiving, 
	With respect to claims 33, 35, 40, 41, 42, 47-52, 56-58 and 63-67, given the lack of support for the forgoing step in the 2nd instructions noted above it is unclear whether the BRI of the scope of these claims actually includes forgoing (as in preventing execution from commencing or stopping the execution of) the 1st instructions of increasing the altitude of the aircraft using the autopilot. 
	With respect to claims 47, 50, 64 and 65, it is unclear how the instructions perform the claimed “determining” step.	Given the lack of support for this step in the third machine-readable instructions as noted above the scope of these claims is unclear. Applicant cannot rely on how a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over POH (Cirrus Pilots Operating Handbook) in view of James-6,460,810 and Bowen-4,480,807.
With respect to claim 21, POH discloses an aircraft-Cirrus SR22 including a whole-aircraft ballistic parachute (WABP) coupled to the aircraft-Cirrus Airframe Parachute System (CAPS), a programmable  
	James discloses “it is the object of the invention to improve overall flight safety by 
providing a means capable of significantly reducing a skilled pilot's work load and/or eliminating or supplanting the piloting skills normally required to fly any manned or unmanned helicopter or aircraft equipped with an autopilot employing a digital flight control system.”

	James discloses an autopilot operable to control the pitch, roll and heading of the aircraft, and to increase altitude and reduce airspeed of the aircraft-col. 7,13-14; memories with machine-readable instructions-(pre-

	Evidence of what a POSITA would have known at the time of the invention is evidenced by Patent Owner’s (PO) own expert, Dr. Bartone, who stated in his deposition (Exhibit 1046 from IPR 2019-01566 concerning RE47474, cited by PO in an IDS filed on 07-13-2020) that at the time of the invention a POSITA would have known that the WABP “had operating limitations, such as maximum parachute deployment airspeed, and that pilots would desire to place the aircraft within the parachute’s operating limitations before deploying the parachute”-pg 111-112 of Dr. Bartone’s deposition Cirrus Exhibit 1046. When asked if a pilot at that time would have known it was important to get the airspeed below the maximum deployment airspeed for the parachute, Dr. Bartone responded he thought a pilot would be aware of those limitations of the aircraft and systems; when asked if a pilot would have known one way to reduce airspeed would be to pitch up and reduce engine power he responded a pilot probably would have known that. When asked if a pilot would have known it would have been beneficial to level the wings before parachute deployment he responded a pilot would be taught those things. Dr. Bartone stated that 
nd pull of the pull-handle of the activation interface (intelligence override interface).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the aircraft of POH with an autopilot such as the one disclosed by James, as this would allow the autopilot to take over for the pilot in case the pilot were incapacitated, or to reduce a skilled pilot’s workload of the many flight maneuvers a skilled pilot might normally have to command, especially in an emergency situation. It would amount to merely automating a known checklist of flight functions normally accomplished by a skilled pilot when a flight situation presents itself that is deemed to require the deployment of a WABP. 	

	There can be no dispute that it was well known in the art that an autopilot may function to both perform flight maneuvers and deploy a parachute-James col. 18 lines 28-41. James also discloses that the 6th switch is operable to provide an emergency shutdown/deploy parachute either in response to an action by the pilot which generates a parachute 
	It would have been obvious to a POSITA to combine the POH’s aircraft components and instructions regarding manual actions to be taken before deploying a WABP, based on a decision or request to deploy a WABP, with James’ processor-based system for deploying a WABP and automatically performing such actions by an autopilot. “Thus, for the reasons discussed above, we find persuasive, and adequately supported, Petitioner’s assessment of what one of ordinary skill in the art would have taken from the combined teachings of the prior art in conjunction with an action or request to deploy an aircraft’s parachute. Specifically, we conclude that a skilled artisan would have recognized that it is desirable to also maneuver the aircraft to, for instance, adjust altitude, attitude and pitch. Further, it follows readily from the evidence of record that a skilled artisan would have appreciated that a programmable autopilot may be configured to perform actions that are known to be performed by an autopilot, such as increasing an aircraft’s pitch and deploying a parachute upon a request for such parachute deployment. Accordingly, we conclude that the requirements in claim 137 that an autopilot may facilitate or engage the actions of flight maneuvering and parachute deployment 
	In concert with the above combination it should be clear that given the top speed of the Cirrus SR22 is about 201 Knots, and the speed at which the aircraft should not exceed for safe parachute deployment is 133 knots, it is clear that the pre-programmed instructions regarding airspeed and safe WABP deployment would require that the processor would be operable to perform a step using a predetermined speed (a speed at or below the maximum safe parachute deployment speed of 133 knots) at which the processor would command the WABP to deploy, and at which speed the aircraft is operable to fly, such that the predetermined airspeed would be an upper limit by which safe parachute deployment would be triggered when the aircraft decelerated to below that predetermined speed via increasing altitude and/or decreasing airspeed. Therefore, upon obtaining a WABP deployment request, it would have been obvious to have the autopilot be operable to increase the altitude of the aircraft to over 2000 ft., decrease the airspeed of the aircraft to below the predetermined airspeed which does not exceed or is below the maximum safe parachute deployment airspeed (MSPDA), and have a level attitude before thereafter nd pull of the pull-handle instead of a completely different switch or button, as simply being an obvious design choice of one of a finite number of actuation interfaces) for immediate parachute deployment regardless of the altitude, air speed or attitude of the aircraft, in order to provide a fail-safe to deploy the parachute in hopes of providing the safest possible decent of the damaged aircraft if the aircraft cannot attain the desired parachute deployment parameters in the time needed. This would constitute the aircraft performing an analysis to determine if the well-known safe parachute deployment parameters (altitude, airspeed or attitude) are not currently met and if the aircraft needs to have its control system and autopilot change (2nd action) one or more of these parameters first before actual parachute deployment (it’s possible that a POSITA might consider 
	Additionally, the teachings of the combination constitutes a combination of familiar known elements using known methods that would yield predictable results and a POSITA would have a reasonable expectation of success in making the combination. 
 	Accordingly it is deemed obvious to a POSITA that the invention formed by the combining of POH, James and Bowen produces an aircraft operable and configured to perform all of the recited steps/functions claimed in claim 21. The machine readable instructions necessary to perform the functions disclosed by POH, James and Bowen would be stored in memory and executed by the processors in view of the specific status of the aircraft when the parachute deployment request is received by the aircraft, and would be the same or equivalent algorithm of the RE47474 patent in that each of the recited method steps claimed as being performed would need to be performed by the combination of POH, James and 
	With respect to claim 22, the instructions including the step of using the autopilot to increase the altitude of the aircraft via a steep climb is considered obvious because using the autopilot to increase altitude has already been found to be obvious. Therefore, simply adjusting the angle of the climb to be “steep” would be obvious in the event it was determined by the aircraft monitoring systems that a steep climb were necessary for safe WABP deployment over and above a less steep climb.
 	With respect to claim 23, see rejections of claims 21 and 22. Furthermore, given that it is obvious to use the autopilot to reduce the airspeed if the aircraft is going above the maximum parachute deployment airspeed, one or both of reducing engine power and increasing altitude were both well-known methods for causing the airspeed to decrease.
	With respect to claim 24, given that James discloses that the autopilot can be used to reduce a skilled pilot’s workload, both the pilot and the autopilot can perform some, or any, or all of the required adjustments to the aircrafts parameters. Therefore, it would have been obvious for the aircraft’s machine-readable instructions to display a message of instructions for an occupant to reduce the airspeed. 

	With respect to claim 26, see rejection of claims 21 and 22. The reference airspeed could be the maximum safe speed for parachute deployment. The predetermined airspeed could be the stall speed which is less than the reference airspeed. The aircraft is configured to perform an action (engine stalls) based on the predetermined airspeed. 
	With respect to claim 27, see rejection of claim 26. Furthermore, the aircraft is operable to fly at an airspeed less than the MSPDA of 133 knots since the stall speed is significantly below that. 
	With respect to claim 28, see rejection of claim 21. The second action could be decreasing speed and/or increasing altitude. Upon pulling the pull handle the 2nd time engages the manual override thus immediately deploying the WABP.
	With respect to claim 29, see rejection of claims 28 and 22.
	With respect to claim 30, see rejections of claims 28, 22 and 23.
	With respect to claim 31, see rejections of claims 28 and 24.
	With respect to claim 32, see rejections of claims 28, 22 and 31.
	With respect to claim 33, see rejection of claim 21. Furthermore, in the event that the manual override is activated by pulling on the pull handle a 2nd time, the control system will no longer require input from the 
	With respect to claim 34, see rejections of claims 33 and 22.
	With respect to claim 35, see rejections of claims 33 and 22.         Furthermore, as disclosed by Bowen, making sure the aircraft is in the correct attitude before parachute deployment would have been obvious, and therefore, if the manual override is activated, any adjustment of attitude would also be forgone.
	With respect to claim 36, the MSPDA is 133 knots as disclosed by POH. Therefore, the airspeed that the aircraft needs to be below is that airspeed. Therefore, it would have been obvious to have made the RPDA  equal to the MSPDA. 

	With respect to claim 38, see rejections of claims 33, 21, 22 and 26.
	With respect to claim 39, see rejection of claims 21,26,27,28 and 33.
	With respect to claim 40, see rejections of claims 33 and 21.
	With respect to claim 41, see rejection of claim 33, 34.
	With respect to claim 42, see rejection of claim 33, 35.
	With respect to claim 43, see rejection of claim 36.
	With respect to claim 44, see rejection of claim 37.
	With respect to claim 45, see rejection of claim 38.
	With respect to claim 46, see rejection of claim 39 and 36.
	With respect to claim 47, see rejection of claim 21, 28 and 33. Furthermore, if the occupant pulls the pull-handle the first time and the aircraft is instructed via the machine readable instructions to increase the altitude using the autopilot because the aircraft is either flying too low or too fast for a safe parachute deployment, then in the event that the occupant determines that it is safer to deploy the parachute immediately instead of waiting for the aircraft to attain the desired increased altitude or decreased airspeed, the occupant pulls on the pull-handle a 2nd time to actuate the manual override and immediately deploy the parachute. Therefore, the instructions determine whether the aircraft uses the autopilot to increase 
	With respect to claim 48, see rejections of claims 47 and 33.
	With respect to claim 49, see rejections of claims 47, 33 and 35.
	With respect to claim 50, see rejections of claims 21, 28, 31, 33 and 47.
	With respect to claim 51, see rejections of claims 50, 29 and 33.
	With respect to claim 52, see rejections of claims 51, 33 and 35.
	With respect to claim 53, see rejection of claim 36.
	With respect to claim 54, see the rejection of claim 21. 
	With respect to claim 55, see rejection of claim 21, 54.
	With respect to claim 56, see rejections of claim 21 and 33.
	With respect to claim 57, see rejections of claims 56, 33 and 22.
	With respect to claim 58, see rejections of claims 21, 22, 33, 35 and 56.
	With respect to claim 59, see rejection of claim 36.
	With respect to claim 60, see rejections of claims 21, 22 and 33.
	With respect to claim 61, see rejection of claim 56 and 22.
	With respect to claim 62, see rejection of claim 36.
	With respect to claim 63, see rejections of claims 56, 21 and 33.

	With respect to claim 65, see rejection of claims 21, 27, 33, 47, 50. 
	With respect to claim 66, see rejection of claim 22, 33, 47, 52.
	With respect to claim 67, see rejection of claim 22, 33, 53.
	With respect to claim 68, see rejections of claim 36 and 65.

Response to Arguments
	The amendment to the specification at col. 1 line 15 is not complete. While applicant stated that the present application is a continuation reissue of 15/836,885, now reissue RE47474, which is a reissue of 12/368,911, now US Patent No. 8,100,365, applicant also deleted the paragraph already there which stated that “the application is a CIP of US Patent No. 12/352,683, entitled “Intelligent Ballistic Parachute System with Fuel Discharge, which was filed on Jan. 13, 2009”. This information should not have been deleted. Correction is required.
	The new reissue declaration of 08-16-2021 is correct and has been entered. This new declaration overcomes the previous rejection of the previous reissue declaration. 
Applicant argues that the ADS in EFS WEB is correct but the examiner has been unable to obtain this information and therefore the ADS Correction Is required.
	In the section concerning the 3PR Protest, Applicant argues on page 37 that an aircraft falling to the ground is not an action performed by the aircraft. The examiner disagrees. The fact that the falling might be the result of deploying the parachute does not mean that this resulting action is not being performed by the aircraft. The fall is both carried out and executed. However the examiner contends that the definition of perform also includes “do” or “accomplish”-Dictionary.com & Merriam-Webster.com. Falling to the ground meets both of these definitions. 
	Applicant argues that “Aircraft” should not be construed as invoking 112 6th because it is not a generic placeholder for “means”, as it has a sufficiently definite meaning as the name for structure. The examiner disagrees. As stated above in the Claim Interpretation section of this Office Action, The BRI of “aircraft” does not convey sufficiently specific structure to perform all of the claimed functions. Aircraft does not limit the scope of the claim to any specific manner or structure for performing all of the claimed functions and therefore it meets the guidelines for being a placeholder for structure. Therefore, since the aircraft of the claims must 
	On page 54 Applicant argues that the specification includes 3rd machine-readable instructions that includes “the step of determining which one of i) the first machine-readable instructions and (ii) the second machine-readable instructions to execute based at least upon the occupant of the aircraft pulling on the pull-handle”. The examiner disagrees. The examiner sees no support for this determining step. The specification states that the intelligence override interface immediately activates deployment of the WABP, but it does not state that there is instructions for essentially choosing between whether to execute the 1st instructions to perform pre-activation actions or to perform the 2nd instructions to st pre-activation actions commence or continue. The 3rd instructions do not determine which one of the 1st or 2nd instructions is executed because the 1st one is already being executed. And even if the 1st pre-activation actions have not started before the pull handle is pulled the 2nd time thus executing the 2nd instructions to immediately deploy the parachute, the 3rd instructions are not disclosed as stopping or disabling the pre-activation instructions from being executed. The specification and drawings do not disclose or show that at the point in time when the pull handle is pulled a 2nd time then the loop that the 1st instructions are executing where the aircraft is performing the analysis determining whether certain pre-activation actions needs to be performed is stopped or bypassed in order to run the 2nd instructions where the parachute is immediately deployed. In actuality the flow charts do not show how the intelligence override interface interacts with the methods whatsoever. 
	Applicant argues on page 55-57 that limitations tied to structure and not on specific actions performed by the user are not indefinite. Therefore the rejection of the claims for the claims being hybrid claims should be withdrawn. The examiner agrees and has withdrawn this rejection.
th. The examiner disagrees as shown above because the claims do invoke 112 6th. Furthermore, if, as applicant maintains, the instructions are not structure, then it is unclear what “structure” of the aircraft is being relied upon for patentability? The physical components and their structural interrelationship appear to be conventional. Applicant is relying on the instructions (programming, algorithm, software) causing the aircraft to perform certain method steps in reaction to the method step of the occupant requesting a WABP deployment by pulling on the pull handle for patentability of the claims. Applicant is relying on what the aircraft does rather than what it is.
	Applicant argues on page 59 that the PTAB already dismissed arguments that the claims do not recite sufficient structure of the aircraft for performing the claimed functions. However the cite is not germane to the present case as the PTAB stated that the claims in question “are directed to a method performed by an aircraft …”. Applicant has gone to great lengths to clarify that the present claims are not drawn towards a method, but rather are drawn to the aircraft itself. However it is certainly unclear how the aircraft is configured to do all the claimed functions without the 
	Applicant makes several inaccurate or incomplete statements about the teachings of the references used in the 103 rejection. Applicant states that James does not allow direct control of aircraft flight controls and prohibits a pilot from over-riding the autopilots control of the aircraft flight controls. However the pilot can indirectly make changes to the flight controls and can re-program flight controls. Applicant states that Bowen discloses a manual over-ride that immediately deploys the parachute so they can be used as a drag chute. However Bowen does not limit the manual over-ride to deploy the parachute while on the ground to act as a drag chute, this is disclosed as being one example of its use. While the plane could be on the ground it need not be. 
	Applicant argues that the examiner maintains that a 2nd pull of the pull handle to immediately deploy the parachute is an obvious design choice. The examiner actually stated that the combined teachings of the 3 references makes obvious a 1st pull to request the deployment of the WABP. Then the instructions and processors would check the flying nd pull of the pull handle, a separate pull handle or a button. One of ordinary skill in the art would have recognized using any of these actuators would work equally as well and there would have been every reason to expect success when using any of these actuators.
	Applicant argues that motivation to make a modification requires a benefit to that modification. The examiner contends that is not required. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).       
IPR2019-01566-FWD also provides the following guidance: “We are mindful of Patent Owner’s arguments challenging Petitioner’s proposed combination of POH and James, e.g., that the combination is unsafe, that the references teach away from the proposed combination, and that the combination is a product of hindsight. Those arguments are largely grounded in the premise that a person of ordinary skill in the art would have viewed the combination of POH and James proposed by Petitioner as presenting an aircraft that lacks adequate safety features, and thus would be undesirable. One such safety feature that Patent Owner characterizes is described in an embodiment of the ’474 patent is an “override interface,” that Patent Owner asserts could be “a second pull” of a parachute pull handle or electronic push button. See, e.g., PO Resp. 9 (citing Ex 1001, 8:36–39, 8:59–62). As we observed in our Decision on Institution, however, an “override interface” is not recited in the challenged claims, nor do we discern that any such feature is intrinsically required by the claims. See Dec. on Inst. 21–22. Moreover, as we also noted, “in assessing obviousness, there is no requirement that a particular combination of prior art teachings must produce something that is ‘preferred, or the most desirable[.]’” Id. at 22 (quoting In re Fulton, 391 F.3d 1195, 1200 (Fed. Cir. 2004)). Instead, the inquiry is what the combined teachings would have suggested to a skilled artisan, even if that suggestion has some recognized undesirable characteristics” (emphasis added).
Applicant sates on page 96 that because POH states “if time and altitude are critical, and/or ground impact is imminent, the [parachute] should be activated regardless of airspeed.” Thus, the evidence teaches it is counterintuitive to design an aircraft that requires multiple pulls on a pull- handle to deploy a parachute because multiple pulls necessarily delay parachute deployment. The examiner disagrees. POH’s statement is not counterintuitive to require multiple pulls of the pull handle to deploy a parachute, nor would it be counterintuitive to use a button or switch to deploy the parachute. There is no connection to be made from the POH statement above and the requirement to pull the handle twice.
Applicant argues on page 97-98 that because Mr. Hoffman stated that in his opinion that the safest and most logical option incorporating POH and James would use the pull handle for immediately deploy the parachute that the combination would not have been obvious to be able to pull the pull handle twice to deploy the parachute. As explained above, even if true the fact that one scenario or possible actuation of the parachute was the safest 
On page 100 Applicant argues that there is no reason to add Bowen’s manual over-ride because POH and James already provide such a fail-safe. The examiner disagrees. The applicant is arguing against the references individually. The proposed combination of POH modified by James and Bowen requires the use of the pull handle to request the deployment of the WABP. Then system will try to get the aircraft in proper flying conditions for parachute deployment. Once the aircraft gets to the desired conditions the parachute would be deployed. However if the aircraft can’t obtain the desired flying conditions and either the aircraft or pilot  determines that no longer time can be taken to await proper parachute deployment conditions then the manual over-ride is actuated to immediately deploy the parachute regardless of the flying conditions. James and POH do not provide this fail-safe under these conditions. The system proposed by the examiner’s combination of the teachings from the three references provides for the WABP request, necessary pre-deployment flight condition modifications and manual over-ride which maximizes safest result when conditions require a WABP deployment. 

Regarding claim 24 on page 109-110 of applicant’s response the pilot may still control the aircraft indirectly if need be. The pilot could still control 
With respect to claims 26 and 27, the claimed instructions do not in any way violate POH’s flight laws. The flow chart on page 114 is not found in POH. This is applicant’s own chart which is not supported by POH. While POH does disclose that it is desirable to make all “reasonable” efforts to reduce the airspeed to the minimum possible airspeed POH also states that the maximum deployment airspeed is 133 KIAS. Therefore, one could also use this maximum airspeed for the comparison. Or one could use an airspeed somewhere in between the max deployment airspeed and the stall speed. Applicant’s statement that POH teaches a pilot deploys the parachute based on only the minimum possible airspeed is incorrect. There is no such disclosure. If POH actually intended that the parachute should not be deployed unless the aircraft was flying at an airspeed below the minimum possible airspeed or stall speed of approximately 60 KIAS, then it would have noted that speed. It easily could have stipulated that the parachute should not be deployed unless the aircraft engine has stalled; rd action could be the aircraft stalls. No violations of POH’s flight laws need occur. 
Following careful review of the amended claims, the Applicant’s remarks and the art of record the examiner contends that the above rejections are valid.

Declaration of Chris Gregory Bartone
  Unless otherwise stated the examiner agrees with the statements made by Mr. Bartone.
With respect to page 26, the examiner disagrees that the 2nd instructions include forgoing increasing the altitude and would instead st instructions are not executed any more, only that the 2nd instructions deploying the parachute occurs regardless of whether the processor determines that pre-action(s) need to be performed. 
With respect to paragraph 63 on page 27, the examiner disagrees. The aircraft does not determine which of the 1st and 2nd machine-readable instructions to execute based on occupant pulling on the pull handle. When the pull handle is pulled the 1st time the aircraft does an analysis to determine if the aircraft is flying at a speed above the maximum safe parachute deployment airspeed (MSPDA). If it is, the aircraft executes the 1st instructions; If not, the 1st instructions cause the WABP to be deployed. If it is above the MSPDA and the first instructions are being executed, and then the pull handle is pulled a 2nd time, then the aircraft executes the 2nd instructions. The aircraft does not choose one of them based on the occupant pulling on the pull handle. There is no disclosure that the 1st instructions are stopped when the 2nd instructions are executed upon the 2nd pull of the pull handle. The 2nd set is therefore executed together with the 1st set according to the disclosure of the patent because nowhere is it disclosed that the program loop in the 1st instructions is ever exited. 

After consideration of the information in this declaration the examiner maintains that the above objections and/or rejections are valid. 

Conclusion
	Claims 21-68 are rejected.
	Claims 1-20 have been canceled.
	
             				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  


Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/